NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: May 3, 2022


                         S22A0265. EARLY v. THE STATE.


       NAHMIAS, Chief Justice.

       Appellant Darrall Early was convicted of felony murder and

aggravated assault in connection with the shooting death of

Ramonte Harris. In this appeal, he contends that the trial court

erred by admitting a jail video recording into evidence and by failing

to merge the aggravated assault count when sentencing him. Seeing

no merit in these contentions, we affirm. 1


       1 Harris was killed on February 2, 2019. In August 2019, an Athens-
Clarke County grand jury indicted Appellant for malice murder, felony murder
predicated on aggravated assault, felony murder predicated on possession of a
firearm by a first-offender probationer, aggravated assault with a deadly
weapon, possession of a firearm by a first-offender probationer, and possession
of a firearm during the commission of a felony. At a trial from March 2 to 6,
2020, the jury found Appellant not guilty of malice murder and possession of a
firearm during the commission of a felony, but guilty of voluntary
manslaughter as a lesser offense of felony murder predicated on aggravated
assault, felony murder predicated on possession of a firearm by a first-offender
probationer, aggravated assault, and possession of a firearm by a first-offender
probationer. The trial court sentenced Appellant to serve life in prison for
      1. The evidence presented at Appellant’s trial showed the

following. Shortly before 5:00 p.m. on February 2, 2019, Harris’s

girlfriend, Jodi Gibbons, drove him to an apartment complex in

Athens so he could buy some cocaine. Gibbons testified as follows.

She dropped off Harris outside building D of the apartment complex

and waited in her car while Harris went inside apartment D-5,

where he, Appellant (who was his best friend), and others who lived

in the area often hung out. About five minutes later, Harris came

outside onto the walkway in front of apartment D-5 with Appellant

following behind him. Harris said something like “so you’re going to

shoot me.” Appellant then shot Harris, and Harris said, “damn bro,

you’re going to shoot me.” Harris tried to walk down the stairs

directly in front of apartment D-5 but began to collapse. Gibbons did


felony murder predicated on possession of a firearm by a first-offender
probationer and 20 concurrent years for aggravated assault. The voluntary
manslaughter verdict was vacated as a matter of law, see Griggs v. State, 304
Ga. 806, 807-809 (822 SE2d 246) (2018), and the count of possession of a
firearm by a first-offender probationer merged. Appellant filed a timely motion
for new trial, which he later amended. Following a hearing, the trial court
denied the motion on September 2, 2021. Appellant then filed a timely notice
of appeal directed to the Court of Appeals, which transferred the case to this
Court. The case was docketed to the term of this Court beginning in December
2021 and submitted for decision on the briefs.
                                        2
not see Harris hit Appellant, nor did she see Harris with a weapon.

     Another witness, who was in her car in the parking lot, saw

Harris and Appellant on the walkway “having a normal

conversation like they always d[id].” She did not hear any arguing,

and she did not see Harris hit Appellant. She heard a “pop” and saw

Harris begin to collapse as Appellant ran away. A third witness, who

was standing outside near building D, heard a gunshot, saw Harris

at the top of the stairs, and heard him say “you shot me” and

“someone call the ambulance.” The witness testified that after the

shooting, he saw Appellant running. Finally, a witness who was

sleeping inside apartment D-5 was awoken by the sound of arguing.

He heard Harris say “you ain’t going to do s**t to me” and “not going

to shoot me.” He then heard a gunshot and ran outside the

apartment, where he saw Harris bleeding and holding his chest near

the staircase.

     Harris was taken to a hospital, where he died later that

evening. A medical examiner concluded that Harris’s cause of death

was a gunshot wound to the right side of the chest. The bullet

                                 3
traveled front to back and downward, coming to rest in Harris’s

back. 2

      Within an hour after the shooting, investigators received

information that Appellant had fled the apartment complex in a

white pickup truck with black racing stripes and chrome rims. When

an officer saw a truck matching that description and initiated a

traffic stop, the truck slowed down, the passenger door opened, and

Appellant fled on foot as the truck sped away. He ran down a road

behind a shopping plaza, but officers eventually apprehended him.

      At the police station, an investigator took photographs of

Appellant, which showed a small abrasion on his lip. The

investigator did not see any serious injuries on Appellant. Later that

night, Appellant was interviewed by a detective, and the recorded

interview was played for the jury. Initially, Appellant denied

shooting Harris. Appellant then claimed that he saw a man named

“Fredo” shoot Harris and flee carrying a gun.



      2No evidence was admitted regarding the type of bullet recovered from
Harris’s body.
                                   4
     When the detective confronted Appellant, he hung his head,

began to cry, and said “I’m sorry.” Appellant claimed that Harris had

been using heroin just before the shooting, Appellant told Harris to

stop using heroin, and they argued; after Harris became angry and

punched Appellant in the face two times, Appellant shot Harris. In

a written statement, Appellant added that the shooting took place

inside the apartment. He claimed that after Harris hit him twice in

the face, he “fe[l]l down by the couch[,] pulled out [his] gun[,] and

shot one time.” Appellant also claimed that he hid the gun in a

sewage drain near the apartment complex.

     Later during the interview, Appellant said that the drugs

Harris used “d[id] something to him” and Appellant had never seen

that side of him. Appellant claimed that he was “terrified.”

Appellant added that as he grabbed his gun, which was on his hip,

Harris grabbed the top of the weapon; Appellant then “blacked out,”

and he did not know the gun was in his hand until he went outside.

     After the interview, officers searched the location where

Appellant claimed he hid the gun, but the gun was never recovered.

                                 5
During a search of the crime scene shortly after the shooting,

investigators found a .40-caliber shell casing under the stairs below

apartment D-5 and blood on the walkway near the apartment.

Appellant was on probation as a felony first offender at the time of

the shooting.

     At trial, the State also presented a jail deputy sheriff’s body-

camera recording, which showed Appellant in jail about six months

after his arrest for the charged crimes. At one point during the video,

Appellant said, “I’m a murderer.” Appellant did not testify. His

counsel argued that Appellant shot Harris in self-defense or the

shooting amounted only to voluntary manslaughter.

     2. Appellant claims that the trial court abused its discretion

and violated his constitutional rights by admitting the jail deputy’s

body-camera recording into evidence. This claim lacks merit.

     (a) Before trial, Appellant’s counsel filed a “Motion in Limine

to Exclude Testimony and Video from Jail,” arguing, among other

things, that the evidence was unfairly prejudicial in violation of

OCGA § 24-4-403 (“Rule 403”), and showed only his bad character in

                                  6
violation of OCGA § 24-4-404 (b) (“Rule 404 (b)”). At a hearing on the

motion, Appellant’s counsel played the body-camera video for the

trial court. The video was about two minutes long and in the lower

right corner had a date stamp of August 7, 2019 (about six months

after Appellant’s arrest for the charged crimes). The video showed

Appellant, who was wearing an orange jail jumpsuit, being

handcuffed by the deputy in a common area of the jail, while several

other deputy sheriffs stood nearby. The deputy then led Appellant

and another inmate to a small cell on the opposite side of the

common area and removed the handcuffs from Appellant’s wrists.

Appellant and the deputy spoke for a few moments, and as the other

inmate entered the cell and the deputy removed his handcuffs,

Appellant said “I’m a murderer” and cursed. Both men then argued

with the deputy for a few moments. The video ended with another

deputy closing the cell door.

     Appellant’s counsel argued that the trial court should exclude

the body-camera video and testimony about the incident because it

was highly prejudicial, as the video showed Appellant in handcuffs

                                  7
and a jumpsuit in jail after his arrest, being disciplined for a matter

unrelated to this case. Counsel asserted, “He’s being put into what

we call the hole. It’s . . . lockdown . . . [in] a very small room with

another man . . . . for an unrelated matter,” and that Appellant was

“expressing . . . frustration [about] being put into the hole.” Counsel

also argued that the evidence “could even be characterized as

extrinsic acts” that showed Appellant’s bad character. The

prosecutor responded that the deputy who would authenticate the

video recording at trial would not testify about Appellant’s “going to

the hole” and that the State was offering the evidence only to show

that Appellant admitted that he was a “murderer.”

     At the end of the hearing, the trial court ruled that the

probative value of Appellant’s statement was not substantially

outweighed by the danger of unfair prejudice, noting that the fact

that Appellant was in jail for the charged crimes was not overly

prejudicial. The court also said:

     I couldn’t tell from the video what . . . was going on, other
     than two people were being taken into a different cell and
     there was some conversation . . . going around. There was

                                    8
     no reference that I could see to any specific incident that
     led up to them being cuffed while they’re inside the jail.

The prosecutor then agreed to instruct the deputy to limit his

testimony to the fact that Appellant was being put in a cell when he

made the statement. Appellant did not request any limiting

instruction to the jury.

     On    direct   examination   during   the   trial,   the   deputy

authenticated the video recording and briefly testified that his body

camera recorded him placing Appellant into a cell during an

“encounter” with Appellant on August 7, 2019. The prosecutor then

played the entire video for the jury. The deputy affirmed that the

video was a fair and accurate depiction of the encounter, and the

prosecutor ended the examination.

     In its order denying Appellant’s motion for new trial, the trial

court ruled that the admission of the jail video was proper. The court

noted that the video showed Appellant “being placed into a cell and

having a conversation with staff and another inmate” when he made

“an unsolicited statement about being a ‘murderer.’” The court then


                                  9
concluded that the video was admissible under Rule 403, that the

fact that Appellant was shown in jail did not put his character at

issue, and that the video did not suggest “that [he] had committed

an extrinsic bad act or that [he] was being disciplined by the jail

staff.”

      (b) Appellant argues here that the trial court abused its

discretion by admitting the jail video into evidence because its

probative value was substantially outweighed by undue prejudice

under Rule 403 and because it violated his constitutional right to a

fair trial and the presumption of innocence. 3 Appellant asserts that

the video was highly prejudicial because it showed him in handcuffs

and wearing jail attire while being “disciplined by jail guards” and

because the time stamp on the video established that he was in jail

for the charged crimes while he was awaiting trial.



      3Appellant also argues that the admission of the video violated Rule 404
(b), which says in pertinent part that “[e]vidence of other crimes, wrongs, or
acts shall not be admissible to prove the character of a person in order to show
action in conformity therewith.” But as the trial court properly concluded,
there was no reference to a specific derogatory “other act” in the video, and
Appellant identifies no such act in his brief here. Thus, Rule 404 (b) did not
apply.
                                       10
     We address first Appellant’s argument that the evidence was

not admissible under Rule 403, which says in pertinent part that

“[r]elevant evidence may be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice.” The

“‘exclusion of evidence under Rule 403 is an extraordinary remedy

that should be used only sparingly.’” Jenkins v. State, 313 Ga. 81, 90

(868 SE2d 205) (2022) (citation omitted).

     Appellant’s statement, “I’m a murderer,” during the jail video

was highly probative because he was charged with murder and the

statement indicated that after the shooting, he asserted to a law

enforcement officer that he had murdered someone, although at trial

he maintained that he shot Harris in self-defense. See Bannister v.

State, 306 Ga. 289, 300 (830 SE2d 79) (2019) (explaining that

evidence that the appellant said during a recorded jail call, “‘I know

I f**ked up. It’s all messed up,’” was not unfairly prejudicial and was

probative “because it indicated that after the shooting [of the victim,

the appellant] believed he had done something wrong”). Moreover,

the video allowed the jurors to assess Appellant’s credibility directly,

                                  11
as they could see and hear him make the statement.

     In addition, as the trial court concluded, the two-minute video,

presented with almost no narrative testimony, was not overly

prejudicial. See id. (“[I]n a criminal trial, inculpatory evidence is

inherently prejudicial; ‘it is only when unfair prejudice substantially

outweighs probative value that [Rule 403] permits exclusion.’”

(citation omitted)). Contrary to Appellant’s primary contention, the

video did not clearly depict him being disciplined by the deputy

sheriffs. And while Appellant correctly notes that the video showed

that he was in jail several months after being arrested, under the

circumstances of this case, the jury would not have been unfairly

influenced by the fact that a defendant charged with murder was

being detained while awaiting trial. Thus, the trial court did not

abuse its discretion by concluding that the video was admissible

under Rule 403. See, e.g., Lockhart v. State, 298 Ga. 384, 387 (782

SE2d 245) (2016) (explaining that evidence that the defendant had

been confined in jail in connection with the case at issue did not

place his character in evidence, and holding that there was “no

                                  12
inherent prejudice” in the jury’s learning that the defendant was in

jail when there was no evidence that it was for a reason other than

as a result of the charges at issue). See also United States v.

Arayatanon, 980 F3d 444, 449-451 (5th Cir. 2020) (holding that the

trial court did not abuse its discretion in admitting recorded jail calls

because “the fact that [the defendant] had been in custody before

trial was not unfairly prejudicial under [the] circumstances”);

United States v. Johnson, 624 F3d 815, 820-822 (7th Cir. 2010)

(holding that recordings of the defendant’s phone calls from jail

while he was awaiting trial were admissible under Federal Rule of

Evidence 403 and rejecting his argument that the evidence placed

him in a position similar to a defendant forced to wear prison attire

at trial); State v. Taylor, 240 SW3d 789, 794-796 (Tenn. 2007)

(concluding that a video of the defendant in jail clothes inside a jail

cell was significantly probative and did not outweigh the danger of

unfair prejudice under Tennessee’s identically worded Rule 403).4


     4  Because OCGA § 24-4-403 is “materially identical” to Federal Rule of
Evidence 403, we look to federal appellate cases for guidance interpreting the
federal rule. See State v. Almanza, 304 Ga. 553, 556-558 (820 SE2d 1) (2018).
                                      13
     Appellant also argues – for the first time on appeal – that the

admission of the jail video violated his constitutional right to a fair

trial and the presumption of innocence. Appellant did not object on

this ground during the pretrial hearing on his motion to exclude the

video or during trial, so we review this claim only for plain error. See

State v. Herrera-Bustamante, 304 Ga. 259, 263-264 (818 SE2d 552)

(2018). See also OCGA § 24-1-103 (d).

     “To show plain error, [Appellant] must point to an error
     that was not affirmatively waived, the error must have
     been clear and not open to reasonable dispute, the error
     must have affected his substantial rights, and the error
     must have ‘seriously affect[ed] the fairness, integrity or
     public reputation of judicial proceedings.’” We need not
     analyze all of the elements of this test when, as in this
     case, the defendant has failed to establish one of them.

Herrera-Bustamante, 304 Ga. at 264 (citation omitted). As to the

second part of the test, “an error is plain if it is clear or obvious under

current law. An error cannot be plain where there is no controlling

authority on point” or “if a defendant’s theory requires the extension

of precedent.” Id. at 264-266. Appellant has not shown that the


We may also look to other courts’ interpretations of their similarly worded
evidence rules as persuasive authority. See id. at 560.
                                     14
admission of the video was clear error under existing and binding

precedent.

     In Appellant’s brief here, he relies on cases holding that a

criminal defendant’s constitutional rights may be violated when he

is shackled or compelled to wear prison clothing during his trial.

See, e.g., Deck v. Missouri, 544 U.S. 622, 626-633 (125 SCt 2007, 161

LE2d 953) (2005) (holding that visibly shackling a defendant in leg

irons, handcuffs, and a belly chain in the courtroom during the guilt

or penalty phases of his trial, absent any justified state interest, was

unconstitutional because it undermined the presumption of

innocence, interfered with the defendant’s ability to communicate

with counsel, and decreased the formal dignity of the courtroom);

Estelle v. Williams, 425 U.S. 501, 504-505 (96 SCt 1691, 48 LE2d

126) (1976) (holding that a defendant’s right to a fair trial was

violated when he was compelled to wear identifiable prison clothing

during his trial, which was a “constant reminder of the accused’s

condition” affecting the jury’s judgment). But those cases are

distinguishable. Appellant does not contend (and the record does not

                                  15
indicate) that he was shackled or forced to wear jail garb at any time

during his trial.

      And Appellant cites, and we have found, no controlling

authority from this Court, or the Supreme Court of the United

States, holding that the admission of a video at trial showing a

defendant in jail wearing jail attire and handcuffs violated his

constitutional rights. Indeed, many other courts have reached the

opposite conclusion. 5 Because there is no controlling authority



      5 See, e.g., Reid v. Long, Case No. 21-1109, 2021 WL 4786631, at *6-7
(10th Cir. Oct. 14, 2021) (upholding the district court’s denial of the defendant’s
petition for habeas corpus claiming that his constitutional rights were violated
by the admission of a video recording of his jail interview with an investigator,
which showed him in jail attire and handcuffs, because the 82-minute video
did not implicate the concerns discussed in Estelle); Anderson v. Secretary for
Dept. of Corrections, 462 F3d 1319, 1328-1329 (11th Cir. 2006) (upholding the
district court’s denial of the defendant’s habeas petition and concluding that
the admission of a one-and-a-half minute video of a news broadcast showing
him in prison garb and in the custody of prison authorities did not violate his
due process rights or the holdings in cases like Estelle); Gates v. Zant, 863 F2d
1492, 1501-1502 (11th Cir. 1989) (holding that the admission of a 15-minute
videotaped confession showing the defendant in handcuffs was not unduly
prejudicial and distinguishing cases concluding that shackling a defendant at
trial negates the presumption of innocence); People v. Mims, Case No. 348311,
2020 WL 7636262, at *5-8 (Mich. Ct. App. Dec. 22, 2020) (holding that the
admission of a 15-minute video depicting the defendant in handcuffs and a
belly chain was minimally prejudicial and “not of significant duration or
importance in the whole trial to negate the presumption of innocence”); People
v. Thames, 467 P3d 1181, 1191-1192 (Colo. Ct. App. 2019) (concluding that the
admission of a video of the defendant in a prison uniform did not violate the
                                       16
supporting Appellant’s argument, he has failed to show clear error.

See Herrera-Bustamante, 304 Ga. at 264-266. Accordingly, the



presumption of innocence because, unlike the impact of seeing a defendant in
prison attire throughout the trial, the video was only one hour and 14 minutes
long and therefore was not a constant reminder that would create a continuing
prejudicial influence in the minds of the jurors); Bramlett v. State, 422 P3d 788,
794 (Okla. Crim. App. 2018) (holding that the admission of a videotaped
interview of the defendant in an orange jumpsuit and handcuffs did not dilute
the presumption of innocence in the same way as viewing the defendant in
such attire throughout trial); Smith v. State, 246 S3d 1086, 1105-1107 (Ala.
Crim. App. 2017) (rejecting the defendant’s argument that the admission of
photographs and a recorded statement to law enforcement officers depicting
him in handcuffs and leg irons violated the presumption of innocence and
explaining that ‘“[t]his [c]ourt has recognized that there is a distinction
between the jury’s observing a defendant wearing handcuffs in the courtroom
for his or her trial and the jury’s observing the defendant wearing handcuffs in
a videotape that is shown to the jury during trial”’ (citation omitted)); State v.
Clarke, Case No. CA2016-11-189, 2016 WL 5874478, at *5-6 (Ohio Ct. App.
Oct. 3, 2016) (holding that allowing the jury to view a videotaped polygraph
examination showing the defendant in jail clothing and leg restraints did not
violate the presumption of innocence because the viewing was brief, the leg
chains were barely discernable, and “any glimpse of [the defendant]’s
restraints would have been de minimis and inconsequential” to the jury’s
findings); Ritchie v. State, 875 NE2d 706, 718 (Ind. 2007) (concluding that trial
counsel did not provide ineffective assistance by failing to object to recorded
interviews of the defendant, which showed him shackled and in jail clothing,
because the recordings were admissible and did not implicate the concerns
discussed in Deck); Taylor, 240 SW3d at 796 (holding that permitting the jury
to see a video that was less than 10 minutes long depicting the defendant in a
cell and wearing an inmate jumpsuit did not violate the defendant’s due
process rights or the presumption of innocence).
       Appellant relies heavily on Deal v. Commonwealth, 607 SW3d 652 (Ky.
2020), in which the Kentucky Supreme Court held that a video shown at trial
of the defendant in an orange jumpsuit and handcuffs during a police interview
two months after his arrest violated his right to due process. See id. at 656-
667. But as the cases just cited indicate, Deal is an outlier, and it is certainly
not binding precedent establishing clear error in Georgia courts.
                                         17
admission of the brief jail video at issue here was not plain error.

     3. Appellant argues that the trial court erred by failing to

merge the aggravated assault count because, he asserts, that count

should have merged into either the voluntary manslaughter verdict

or the felony murder count based on possession of a firearm by a

first-offender probationer. Because the voluntary manslaughter

verdict was vacated by operation of law, however, there was no

voluntary manslaughter conviction into which the aggravated

assault count could merge. See Crayton v. State, 298 Ga. 792, 800-

801 (784 SE2d 343) (2016). Crayton also rejected the argument that

a count charging aggravated assault with a deadly weapon merges

with a count charging felony murder based on unlawful possession

of a firearm when those crimes are based on the same conduct. See

id. at 801. See also DuBose v. State, 299 Ga. 652, 654 (791 SE2d 9)

(2016) (explaining that “this Court recently held in Crayton . . . that

sentencing a defendant in virtually identical circumstances for both

felony murder (predicated on unlawful possession of a firearm) and

aggravated assault (assault by use of a deadly weapon) was proper”);

                                  18
Lawson v. State, 280 Ga. 881, 883 (635 SE2d 134) (2006). Thus, the

trial court did not err in sentencing Appellant for both felony murder

and aggravated assault.

     Judgment affirmed. All the Justices concur.




                                 19